Name: 2013/282/EU: Commission Implementing Decision of 11Ã June 2013 amending Decision 2006/784/EC as regards the formula of an authorised method for grading pig carcasses in France (notified under document C(2013) 3437)
 Type: Decision_IMPL
 Subject Matter: animal product;  technology and technical regulations;  Europe;  documentation
 Date Published: 2013-06-13

 13.6.2013 EN Official Journal of the European Union L 161/10 COMMISSION IMPLEMENTING DECISION of 11 June 2013 amending Decision 2006/784/EC as regards the formula of an authorised method for grading pig carcasses in France (notified under document C(2013) 3437) (Only the French text is authentic) (2013/282/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 2006/784/EC of 14 November 2006 authorising methods for grading pig carcases in France (2), the use of seven methods for grading pig carcasses in France was authorised. (2) France has requested the Commission to authorise the replacement of the formula used in the CSB Image-Meater method for grading pig carcasses on its territory as the present grading method needed technical adaptation. France has presented a detailed description of the dissection trial, indicating the principles on which this new formula is based, the result of its dissection trial and the equation used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (3). (3) Examination of that request has revealed that the conditions for authorising this new formula are fulfilled. This formula should therefore be authorised in France. (4) Decision 2006/784/EC should therefore be amended accordingly. (5) Modifications of the apparatus or grading method should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (6) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/784/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 11 June 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 318, 17.11.2006, p. 27. (3) OJ L 337, 16.12.2008, p. 3. ANNEX In Part 6 (CSB Image-Meater) of the Annex to Decision 2006/784/EC, points 2 and 3 are replaced by the following: 2. The CSB Image-Meater consists in particular in a video camera, a PC equipped with an image-analysis card, a screen, a printer, a command mechanism, a rate mechanism and interfaces. The 4 Image-Meater variables are all measured at the split line; the measured values are transformed into estimation of a lean meat percentage by a central unit. 3. The lean meat content of the carcass shall be calculated according to the following formula: where: Ã ¶ = the estimated percentage of lean meat in the carcass, G3  the minimal fat depth (including rind) over the muscle gluteus medius (in millimetres), G4  the average fat depth (including rind) over the four lumbar vertebra (called Va, Vb, Vc, Vd) (in millimetres), M3  the minimal muscle depth between the anterior extremity of the muscle gluteus medius and the dorsal part of the medullar canal (in millimetres), M4  the average muscle depth over the four lumbar vertebra (called Va, Vb, Vc, Vd) (in millimetres). This formula shall be valid for carcasses weighing between 45 and 125 kilograms..